 



Exhibit 10.1

STATE OF DELAWARE

CERTIFICATE OF AMENDMENT

to

CERTIFICATE OF INCORPORATION

 

DIEGO PELLICER WORLDWIDE, INC., a corporation organized and existing under and
by virtue of the General Corporation Law of the State of Delaware,

 

DOES HEREBY CERTIFY:

 

FIRST: That pursuant to a Unanimous Written Consent of the Board of Directors of
DIEGO PELLICER WORLDWIDE, INC., resolutions were duly adopted setting forth a
proposed amendment to the Certificate of Incorporation of said corporation,
declaring said amendment to be advisable and solicited several stockholders
owning the majority of the Corporation’s outstanding voting securities for
consideration thereof. The resolution setting forth the proposed amendment is as
follows:

 

RESOLVED, That the Certificate of Incorporation of this Corporation be amended
by changing the first paragraph of the Article thereof numbered “FOURTH” so
that, as amended the first paragraph of said Article shall be and read as
follows:

 

FOURTH: The total number of shares of stock which the Corporation shall have
authority to issue is 845,000,000, which shall consist of (i) 840,000,000 shares
of common stock, $.000001 par value per share (the “Common Stock”), and (ii)
5,000,000 shares of preferred stock, $.000001 par value per shares (the
“Preferred Stock”).

 

SECOND: That, thereafter and in accordance with the General Corporation Law of
the State of Delaware and its Bylaws, shareholders of record owning the majority
of the outstanding voting securities of said corporation executed and delivered
a certain Majority Shareholders Written Consent, voting in favor of the
amendment.

 

THIRD: That said amendment was duly adopted in accordance with the provisions of
Sections 141, 228 and 242 of the General Corporation Law of the State
ofDelaware.

 

IN WITNESS WHEREOF, said President of DIEGO PELLICER WORLDWIDE, INC. has caused
this Certificate to be signed this I st day of August, 20 I8.

 

  DIEGO PELLICER WORLDWIDE, INC.         By: Isl Ron Throgmartin   Name: Ron
Throgmartin   Title: President and CEO

 

State of Delaware   Secretary of State   Division of Corporations   Delivered
09:40 AM 08/06/2018   FILED 09:41 AM 08/06/2018   SR 20186019112 - FileNumber
5094948  

 



 

 

 



 